Citation Nr: 1713468	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in December 2010 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript is of record.  

In September 2014, the Board denied entitlement to an initial evaluation in excess of 10 percent for a left foot and ankle disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC). 

In a July 2015 order, pursuant to a Joint Motion for Remand, the CAVC vacated the September 2014 Board decision. 

In November 2015 and June 2016, the Board remanded the appeal for further development.  In June 2016, the Board granted an initial 20 percent rating for this disability and remanded the issue on the title page.  It is once again before the Board for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concludes after review of the record that another remand is necessary because (1) June 2016 remand directives have not been substantially complied with, and more critically, (2) change in law occurred since the previous remand.

The evidence of record indicates that the Veteran might be entitled to additional compensation for disabilities involving the left heel and foot, not already attributable to the left ankle impairment.  Accordingly, an November 2015 remand requested an evaluation of both the ankle and the foot.  VA examinations for them were completed in December 2015.  In a June 2016 remand, however, the Board found the examination inadequate for rating purposes for failure to describe limitation of functional ability in terms of additional range of motion (ROM) loss during flare-ups or repeated use of the foot over a period of time.  Following this remand, the December 2015 VA examiner provided an addendum opinion in August 2016.  

This August 2016 addendum opinion is not in substantial compliance with the June 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the VA examiner again failed to portray functional impairments due to flare-ups in terms of the degree of additional ROM or explain why it is not feasible to render such an opinion.  The examiner stated in the August 2016 opinion that "[t]he Foot DBQ [Disability Benefits Questionnaire] does not Ask For this Nor Provide for Measurements [capitalization as in the original]."  This is not an adequate response, for the reason stated does not refer to specific circumstances of the Veteran's condition.  The Court Motion in this case requires more.  Further, such evaluation has been instructed and conducted at VA in the past and thus is feasible.  See e.g., May 2013 VA DBQ Form (providing an instruction:  the examiner must give an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time and that opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups). 

Therefore, the June 2016 DBQ addendum opinion fails to meet the remand directives in a substantial way, violating Stegall.  Stegall, 11 Vet.App., at 271.  

Second, the DBQ forms used in both December 2015 VA examination and its June 2016 addendum do not meet the new requirements set forth in Correia v. McDonald.  

In July 2016, the CAVC held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

Here, the VA examinations of record do not contain range of motion testing results in its entirety as required by Correia; specifically, it lacks discussions for pain associated with passive motion, as well as that with non-weight-bearing motion.   The Board recognizes that the Veteran suffers from pain in the left foot and the evidence suggests that the pain has impacted how the Veteran walks.  In light of this, another examination that provides the information required by Correia is necessary in assigning ratings that appropriately reflect the level of the Veteran's disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and severity of his ankle and foot disabilities in light of the now-required pain testing. 

Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must in particular include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for the ankle and foot separately, if possible.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should provide an opinion addressing the previously noted pain, weakness, fatigability and/or incoordination that resulted in limited functional ability during flare-ups or when the foot is used repeatedly over a period of time and express any such additional impairment in terms of additional range of motion loss or other functional impairment in terms of propulsion, ambulation, or other appropriate impairment.  

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's foot or ankle conditions.  If causes of the symptoms and functional limitations cannot be separated, the examiner must so state and explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




